Reversed and Rendered in part and Affirmed in part, and Majority and
Concurring Opinions filed May 29, 2003








 
Reversed and Rendered in part and Affirmed in part,
and Majority and Concurring Opinions filed May 29, 2003.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-00583-CV
____________
 
IN THE INTEREST OF M.G.D. AND B.L.D.
 

 
On
Appeal from the 300th District Court
Brazoria County, Texas
Trial
Court Cause No. 14236*RH00
 
 

 
C
O N C U R R I N G   O P I N I O N
I
join in the court=s judgment, but write separately to address appellee T.D.=s
cross-issue challenging the factual sufficiency of the evidence supporting the
jury=s
finding that termination of her parental rights is in the best interest of her
children.  




The
evidence in this case tracks the troubled journey of a young mother, T.D.,
whose terrible mistakes and personal failures culminated in her incarceration
for criminal conduct and the loss of custody of her two young daughters, M.G.D.
and B.L.D.  The evidence also shows T.D.=s
triumph over drug addiction and her hard-fought journey to reformation.  Although the children endured great hardship
as a result of their mother=s pre-incarceration conduct, and though they had found
stability in a foster family that wanted to adopt them, the guardian ad litem
opined that it was not in their best interest to terminate their mother=s
parental rights.  The trial judge agreed;
the jury did not, electing in a 10-2 verdict to terminate T.D.=s
parental rights. The record provides plenty of reason to question the factual
sufficiency of the evidence supporting the jury=s finding, but, in the final analysis, this court is correct to
conclude that a rational jury could have formed a firm conviction or belief
that termination of T.D.=s parental rights is in her children=s
best interest.
Involuntary
Termination of Parental Rights
Involuntary
termination of parental rights is a serious matter, implicating fundamental
constitutional rights.  See Holick v.
Smith, 685 S.W.2d 18, 18 (Tex. 1985); In re G.M., 596 S.W.2d 846,
846 (Tex. 1980).  The natural parental
right has been characterized as Aessential,@ a Abasic civil right,@ and Afar more precious . . . than property rights.@  Stanley v. Illinois, 405 U.S. 645,
651, 92 S. Ct. 1208, 1212, 31 L. Ed. 2d 551 (1972) (citations omitted); see
Holick, 685 S.W.2d at 18.  A
termination decree is complete, final, and irrevocable, forever divesting that
natural right as well as all legal rights (except for the child=s
right to inherit).  See Holick,
685 S.W.2d at 18.  Because of these grave
consequences, we must strictly scrutinize any decision that severs the natural
tie between parent and child to be certain that children=s
interests are best served and parental rights are protected.  See id.  
Evidence is
factually insufficient to sustain termination of parental rights when a
reasonable factfinder could not form a firm conviction or belief that
termination is in the child=s best interest.  See
In re C.H., 89 S.W.3d 17, 25 (Tex. 2002). 
In applying this heightened standard of review, we must be mindful of
the respective constitutional roles of juries and reviewing courts.  Id. 
Though we cannot be so rigorous that only fact findings established
beyond a reasonable doubt withstand review, the evidence supporting the finding
must be clear and convincing.  Id.
at 26




The
evidence in the record bears heavily on the children=s
best interest  at the time the Children=s
Protective Services Division of the Texas Department of Protective and
Regulatory Services (ACPS@) removed them from T.D.=s home.  That evidence,
though ample to show it was not in the children=s best interest to be in their mother=s
care at the time of CPS intervention, is less convincing when it comes to
showing termination of their mother=s parental rights was in their best interest nearly three years later, after she
had shown signs of sustained reformation and rehabilitation. 
The
tragic story begins in October of 1994, when, at age sixteen, T.D. gave birth
to M.G.D.  The following year, in
November of 1995, she had a second daughter, B.L.D.[1]  Several months after B.L.D.=s
birth, T.D. took both children and moved from her mother=s
home in Bacliff to Fort Worth to live with B.L.D.=s father and B.L.D.=s father=s parents.  After about a
month in Fort Worth, T.D. was asked to leave, so she returned to her mother=s
home with M.G.D. and B.L.D.  Over the
next few years, T.D. and her children moved several other times.
In
May of 1999, T.D., then twenty years old, was living with her daughters (then
ages three and four) in a duplex in San Leon. 
According to her own testimony, at that time, T.D. was a Adrug-addicted
mother.@  She made approximately $1,500 per week
selling cocaine and was otherwise unemployed. 
When neighbors reported child neglect, CPS made a visit to T.D.=s
home and found the house filthy and the children unkempt and infested with head
lice.  CPS removed the children for a
short time, but returned them to T.D. when she signed a service plan.  Shortly thereafter, T.D. and her daughters
moved to Angelton, where T.D. continued to use and sell illegal drugs.  In September of 1999, two police officers
visited the Angleton residence in response to an anonymous child-neglect
report.  They arrested T.D. and charged
her with possession of a controlled substance with intent to deliver and
possession of marijuana.  CPS removed the
children and placed them in foster care. 
Three months later, T.D. was also charged with two counts of child
endangerment.  She was incarcerated from
September of 1999 until August of 2000.




When
CPS filed its first petition in September of 1999, its goal was family
reunification. While this first suit was pending, CPS caseworkers visited T.D.
in prison.  In mid-September of 1999,
when the duration of her incarceration was uncertain,[2]
T.D. signed a second service plan under which she was to help CPS locate the
children=s
fathers, develop a positive support system to assist her in raising her
children, complete drug assessment through the Gulf Coast Recovery Center,
remain drug and alcohol free, submit to random drug screening, complete
individual counseling, undergo a psychological evaluation, and complete various
training and educational courses.  The
second service plan also required T.D., upon her release from prison, to access
resources that would facilitate her employment. 
In addition, she was to locate and maintain proper housing, and pay $150
per month to the Brazoria County Child Support Office. 
During
her incarceration, T.D. was not permitted visits with her children, but the
service plan provided that she would have two one-hour sessions of supervised
visitation with her children each month upon her release.  T.D. sent letters to the children from
prison, but had no other contact with them during the eleven-month period of
her incarceration.  
Meanwhile,
the children were being moved from one foster home to another.  Between September of 1999, when they were
taken into CPS custody, and trial in May of 2002, M.G.D. and B.L.D. lived in
three different foster homes.  CPS
removed them from the first foster home in February of 2000,[3]
and placed them in a second one.  About a
year later, CPS removed the girls again, this time placing them with foster
parents who expressed a willingness to adopt them.




In
early August of 2000, T.D. wrote a letter informing CPS that she would be
paroled shortly.  Just days before T.D.=s
release from prison in late August of 2000, CPS served her with its first
amended petition under which CPS sought termination of T.D.=s
parental rights. The grounds for termination were the circumstances surrounding
the children=s removal in September of 1999, and T.D.=s
failure to fulfill her obligations under the second service plan.  At trial, Terri Martin, CPS=s
legal liaison and the girls= caseworker from about April of 2000, until March of 2001
(hereafter, ACPS Caseworker@), testified the only requirement T.D. could have fulfilled
while in prison was remaining drug and alcohol free, which she did.
The
day after she was released from prison in August of 2000, T.D. called the CPS
Caseworker to try to arrange a visit with her children.  CPS, however, had asked the trial court to revoke T.D.=s visitation because she allegedly
neither Avisited nor maintained substantial
contact@ with the children for over a
year.  The CPS Caseworker acknowledged in
her trial testimony that it was impossible for T.D. to have exercised
visitation while she was incarcerated. 
Nevertheless, according to the CPS Caseworker, because CPS had decided
to seek termination of T.D.=s parental rights, it did not want T.D. to see her children.  The trial court granted
CPS=s
request and prohibited T.D. from seeing her daughters for the next few
months.  
In December of 2000, CPS=s termination suit was dismissed
because of unspecified Aprocedural problems.@ 
Later that same month, CPS filed a second termination suit in which it
again sought termination of T.D.=s parental rights based on the same
actions and omissions alleged in its first termination suit.  With this filing, the timeline on the case
started all over again so that, with an extension, CPS would have an additional
eighteen months from December of 2000, to decide whether to reunite T.D. with
her daughters.[4]  




Though T.D.=s many previous efforts to get court-ordered visitation had
proven unsuccessful, after the second case was filed, the trial court
reinstated T.D.=s supervised visitation rights.  From
January of 2001 through the time of trial, T.D. had supervised visitation with
M.G.D. and B.L.D. twice each month.  Each
visit was one-hour long and, at the foster mother=s request, took place in the Alvin CPS office, a four-hour drive for T.D., who had
moved to Fairfield for employment. 
Despite the long commute, T.D. made nearly all of the visits, missing a
few due to lack of transportation.  During most visits the children greeted their mother with hugs
and kisses, and the three then spent the hour visiting and playing games
together.  On some occasions, however,
the children expressed a desire to not visit with T.D.
Shortly after acquiring supervised visitation rights, T.D.
signed a third service plan. This plan went into effect in February of 2001,
and required T.D. to complete essentially the same requirements contemplated by
the second service plan, most of which were geared toward improving and
acquiring parenting skills and providing a suitable home for her children.  By June of 2001, T.D. had completed virtually
all of the plan requirements.  
The record shows after T.D. was released from prison, she:
(1) found and maintained steady employment; (2) paid child support; (3) paid
for health insurance for herself and her children; (4) completed parenting
classes; (5) attended drug counseling; (6) paid outstanding fines and debts;
(7) purchased a used car so that she could get to and from work; (8) paid a
lawyer to help her keep her children; (9) took and passed 15 to 25 random drug
tests conducted by both parole authorities and CPS; and (10) successfully
completed her parole.  Nonetheless, CPS
would not reconsider its decision to seek termination of T.D.=s parental rights.  At trial in May of 2002, the CPS Caseworker
testified that CPS never reconsidered its decision to seek termination after
August of 2000, notwithstanding T.D.=s substantial compliance with its
requirements.  




At trial, the CPS Caseworker and Mark Jones, the guardian ad
litem appointed to protect the children=s interests (hereafter, AGuardian Ad Litem@),[5]
gave conflicting recommendations regarding the children=s best interest.  The Guardian Ad Litem opposed termination of
their mother=s parental rights and the CPS
Caseworker favored it.
In the one-year period the CPS Caseworker was involved (April
of 2000 until March of 2001), she talked to T.D. one time, by telephone.  Though she observed some of the early
visitation sessions, at the time of trial, the CPS Caseworker had not had any
personal contact with T.D. or the children for over a year.  She had not visited T.D.=s current home, nor does the record
suggest CPS ever conducted a home study to gather information pertinent to the
children=s best interest or to evaluate T.D.=s progress after completion of
services prescribed by the plan.
Necessary
Findings for Termination of Parental Rights
To terminate parental rights, the
trier of fact must find by clear and convincing evidence that: (1) the parent
has engaged in one of the grounds for termination listed in section 161.001(1)
of the Texas Family Code; and (2) termination is in the child=s best interest.  Tex.
Fam. Code ' 161.001.  Both
elements of this test must be established, and termination statutes are
strictly construed in favor of the parent. 
See Tex. Dep=t of Human Servs. v. Boyd, 727 S.W.2d 531, 533 (Tex. 1987); see also
Holick, 685 S.W.2d at 18. 




There is
no question that CPS met the first prong by adducing clear and convincing
evidence of grounds for termination based on T.D.=s pre-incarceration conduct.  The analysis for the best-interest prong is
not so easy.  If the trial had taken
place three years earlier, the best-interest question would not be a difficult
one for many of the reasons cited by the majority.  But our analysis cannot be confined to that
point in time.  A termination decision
must be based on the whole picture C one that includes an assessment of
both the Athen and there@ and the Ahere and now.@
In T.D.=s
case, the Athen and there@ is very different from the Ahere and now.@  And this difference
makes it all the more difficult to overcome the strong presumption that the
best interest of M.G.D. and B.L.D. is served by preserving the parent‑child
relationship with their mother.  See
Wiley v. Spratlan, 543 S.W.2d 349, 352 (Tex.
1976); In re D.T., 34 S.W.3d 625, 641 (Tex. App.CFort
Worth 2000, pet. denied).  Thus,
the jury=s
verdict must be supported by clear and convincing evidence that termination of
T.D.=s
parental rights is in each child=s best interest C not just at the time CPS intervened, but at the time of trial.
The best interest of the child is
often infused with the statutory grounds for termination under the first prong,
but the best-interest determination must have a firm basis in facts standing
apart from the offending behavior.  In
re W.C., 98
S.W.3d 753, 756B57 (Tex. App.CFort Worth 2003, no pet.). 
For example, in Horvatich v. Tex. Dep=t of Protective and Regulatory Servs., although there was evidence
that supported the trial court=s finding under section 161.001(1) of the Family Code, the
Austin Court of Appeals found the evidence factually insufficient to support
the trial court=s finding that termination of the mother=s parental rights was in the best
interest of her three children.  78
S.W.3d 594, 601 (Tex. App.CAustin 2002, no pet.). 
There was evidence that the mother had exhibited poor parenting abilities
and that she had failed to provide a safe and stable home environment for her
children in the past.  Id. at 600B01. 
However, the appellate court found this evidence would be insufficient
even under a preponderance-of-the-evidence standard because there was no
evidence regarding the children=s current conditions or future plans for the children, and
the record suggested CPS did not adequately consider reunification or placement
with relatives.[6]  Id. at 601B03. 





The Horvatich
court found the mother=s past failures amounted to some evidence that termination
was in the children=s best interest, but the record lacked evidence regarding the
mother=s current parental abilities.  Id. at 601B03. 
In the months leading up to trial, the mother had substantially complied
with all of CPS=s prerequisites for reunification, though for a previous
period of eighteen months she had no contact with her children and did not
maintain regular contact with CPS.[7]  Id. 
At trial, the mother testified she loved her children and would be a
better parent after her treatment.  Id.
at 598B99. 
She planned to finish her treatment two months after trial and then live
in a halfway house for recovering addicts for six months.  Id. 
She asked CPS to reunite her with her children after she completed
treatment.  Id.  On remand, the appellate court recommended
that the trial court fully consider the mother=s progress and efforts for
reunification.  Id. at 603.  
Similarly,
in In re W.C., the Fort Worth Court of Appeals reversed
termination of a mother=s parental rights to her five children, finding the evidence
was factually insufficient to support the jury=s best-interest determination.  98 S.W.3d
at 765B66. 
CPS removed the children from the mother=s home because she continued to live
with a man who abused the children. 
After CPS removed the children, the mother took parenting classes,
attended counseling, completed random drug tests, maintained employment and her
own apartment, and made significant progress in alleviating the cause of the
children=s removal.  Id. 
The appellate court found the best-interest decision was based on
the mother=s past conduct and poor judgment, and
did not take into account the uncontradicted evidence that she had done
everything possible to be reunited with her children and could provide a safe,
stable home for them.  Id.  
 




As these
cases demonstrate, evidence of an abusive or neglectful parent=s turnaround can make a best-interest
finding in favor of termination factually insufficient.  Here, the record contains evidence which
shows T.D.=s clear departure from past failures
as well as conduct that is markedly different from the actions and omissions
that led to CPS intervention.  Courts
should give evidence of parental turnaround coupled with material change in
circumstances significant consideration in reviewing the factual sufficiency of
the best-interest determination.  This
approach undergirds the important public policy favoring reunification of the
family and honors the strong presumption that the best interest of a child is
served by maintaining the parent-child relationship.  See Wiley, 543 S.W.2d at 352; In re
D.T., 34 S.W.3d at 641.
Evaluation of the Holley Factors and Other Relevant
Considerations
In determining whether termination of
parental rights is in a  child=s best interest, courts consider a range of factors,
commonly known as the Holley factors, which include the following:
(1)       the
desires of the child; 
(2)       the
emotional and physical needs of the child now and in the future;  
(3)       the
emotional and physical danger to the child now and in the future; 
(4)       the
parental abilities of the individuals seeking custody;  
(5)       the
programs available to assist these individuals to promote the best interest of
the child;  
(6)       the
plans for the child by these individuals or by the agency seeking custody;  
(7)       the
stability of the home or proposed placement; 

(8)       the
acts or omissions of the parent which may indicate that the existing parent‑child
relationship is not a proper one;  and 
(9)       any
excuse for the acts or omissions of the parent.
Holley v. Adams, 544 S.W.2d 367, 371B72 (Tex. 1976).  A factfinder is not
required to consider all of the listed factors, nor is this list of relevant
considerations exhaustive; other factors may be considered when
appropriate.  Holley, 544 S.W.2d
at 372.  




Present
and Future Dangers to the Children
CPS
provided ample evidence that the children were deprived and endangered in the
months leading up to their initial placement in foster care.  The evidence showed T.D.  subjected her children to dangerous
conditions and neglect.  She failed to
properly supervise and protect them.  At
times, she did not adequately provide for their healthcare and other basic
needs.  These were failures of
omission.  There is no evidence to
suggest that T.D. was ever violent toward her children or that she took any
action to injure them.  CPS offered no
evidence concerning present and future endangerment.
Present
and Future Emotional and Physical Needs 
Although
a clinical psychologist evaluated the children and T.D., as ordered by the
trial court, the psychologist did not testify as to his findings.  CPS presented no expert testimony at
all.  The Guardian Ad Litem provided a
layman=s assessment of the children=s bonding with their current foster
mother and T.D..  He testified that the
children get along well with their foster mother and her two sons.  After observing T.D. with M.G.D. and B.L.D.,
the Guardian Ad Litem concluded she seemed to lack an emotional connection with
the children, noting T.D. appeared to be more like a family friend than a
mother.  




The
Guardian Ad Litem attributed T.D.=s seeming lack of emotional
connection with her daughters, at least in part, to the strained conditions
under which the monthly visits occurred. 
Over half of the visits took place in the waiting room of the Alvin CPS
office.  The CPS Caseworker acknowledged
that this was not an appropriate place for visitation.  Lee Rieger, another CPS caseworker, likewise
acknowledged that this meeting place did not provide Agood quality visit time.@ 
According to trial testimony, various CPS workers came and went during
the visits and those who stayed in the room talked among themselves; on one
visit, a worker  reportedly walked
through the room singing a song.  If the
talking and singing did not provide enough distraction, another CPS worker
observing the session took notes in plain view of T.D. and her children.  The Guardian Ad Litem testified that both the
children and T.D. knew they were being observed, and these conditions adversely
impacted the quality of the visits.  
During
some visits, CPS workers allowed one or both of the children to leave the
visitation area.  T.D. testified that the
foster mother was in a nearby office during one visit and was present on
several other occasions during T.D.=s visitation, which T.D. viewed as an
impediment to her interaction with the girls. 
The visitation setting offered little opportunity for any meaningful
time for T.D. and her daughters.  CPS
never presented an opportunity for T.D. to experience a private visit with her
children, for example, in a separate room which enabled CPS to monitor the
visit through a window.  
The
majority states AT.D. is critical of CPS=s efforts to help her be a better
parent.@ Actually, T.D. is critical of CPS=s efforts to thwart contact with her
children.  She testified that initially
she was not given the correct address to write them while she was in prison and
that after she was released, CPS blocked her many efforts to obtain visitation
with the girls, and instead urged her to Awalk away.@ 
The Guardian Ad Litem made similar observations, noting that CPS had not
been fair to T.D..  He testified that it
would have been beneficial for T.D. to have been given more visitation with the
children and that despite his request, CPS had not provided more visits.  




Despite
T.D.=s efforts to maintain and enhance
contact with her daughters, the separation from the girls for the eleven-month
period she was incarcerated (and during the three-month period her visitation
was blocked after her release from prison) undoubtedly took its toll on the
mother-daughter relationships.  Still,
T.D. worked to restore what had been lost, making the most of what little time
and opportunity she was given to be with her children. Though her focus was not
on gift-giving, in her first post-incarceration visit with her daughters, T.D.
brought the girls an assortment of toys and candy.  She testified it was the first time she could
really afford to buy something for her children.  Before Christmas of 2001, T.D. asked the
children what they wanted.  To T.D.=s surprise, the children warned she
was not to buy them gifts because their foster mother said they did not need
them.  This exchange gave T.D. the
impression that if she bought gifts for the children, they would not be allowed
to keep the gifts.
Despite
the hardships M.G.D. and B.L.D. have endured, there was no evidence at trial to
suggest they have extraordinary emotional or physical needs.  Aside from the testimony of the Guardian Ad
Litem, who ultimately opposed termination of T.D.=s parental rights, and a stipulation
that the children=s needs were being met in foster care, CPS offered no
evidence, direct or indirect, concerning the children=s present and future emotional or
physical needs.
Acts or
Omissions of the Parent
In
assessing the acts or omissions of the parent, it is significant to note that
T.D.=s criminal conduct and other problem
behaviors that led to her children being removed from the home were  rooted in severe substance abuse.  When questioned about why she had used drugs
in the first place, T.D. stated that she could not blame anyone except herself,
but she explained that it was partially attributable to Athe way [she] was raised@ and that it had Ato do with feeling rejected@ and unloved as a child.  T.D. recounted her own painful childhood that
was marked by an early exposure to drugs, violence, neglect, and abuse in the
home.
T.D.=s parents divorced before her second
birthday.  Her father was in prison or on
the road as a truck driver most of her childhood.  T.D. was molested as a child, and CPS took
her from her home when she was in the second grade.  She lived in a foster home for several months
before being returned to her mother. 
T.D. testified that, as a child, she witnessed her mother being verbally
and physically abused by various boyfriends. 
When T.D. was thirteen years old, her mother Akicked her out of the house.@ 
T.D. lived in an abandoned house until her mother allowed her to return
home.  After that, T.D.=s mother Akicked her out of the house about
every two days.@  Though she eventually
received a high school equivalency certificate, T.D. did not attend school
beyond the seventh grade. 




T.D.
began to abuse drugs during her adolescent years.  Her mother openly used marijuana and abused
alcohol throughout T.D.=s childhood, and she allowed T.D. to use marijuana in their
home.  T.D. explained that her drug use
was a progressive addiction and that Aonce [she] got started, [she] couldn=t stop.@ 
She began using drugs at an early age and she became addicted to
them.  Eventually, she began to sell
drugs.  She abused drugs to the point of Aputting drugs before her children.@ 
It was not until she was incarcerated that T.D. was finally able to
effectively address her substance-abuse problems and at last become
drug-free.  
Though
T.D.=s childhood and adolescence were
plagued by abuse, neglect, and abandonment at the hands of her parents, that
dreadful life experience does not excuse her neglect of her own children.  T.D. herself admits this.  But T.D.=s story is a compelling one, and her
many efforts to overcome her tragic past inform the factfinder=s evaluation of her ability to
sustain reform and succeed in her future plans. 

If a
wayward parent has taken no action to address an addiction or to correct other
problem behaviors that led to CPS intervention C through, for example, counseling,
therapy, and education C then a rational factfinder could reasonably conclude that
the parent will not likely be successful in modifying those behaviors and
effecting positive change for the future. If no meaningful action is taken, the
parent will not be equipped with the necessary tools to guard against
reoccurrences.  Conversely, a rational
factfinder would likely conclude the prospects for success are much more
promising for a parent who gets help, takes advantage of professional services,
addresses problem behaviors and deficiencies in parenting, and demonstrates
material change.  The record shows T.D.
did just that.




Referring
to her drug abuse and the many inappropriate behaviors that went with it, T.D.
candidly admitted that the things she did before her incarceration were Atotally and completely wrong.@ 
In her words, she does not Ado the same things@ anymore.  Though she testified that she no longer had a
substance-abuse problem, T.D. acknowledged she would always be an addict,
demonstrating an important awareness of her vulnerability to addiction. She
explained, however, that there is a difference between being an addict and
using drugs.  T.D. testified that she
participated in a twelve-step recovery program and explained that it is an Aongoing thing@ for Aday-to-day life . . . one day at a
time.@ 
At trial, even the CPS Caseworker
acknowledged that T.D. had effectively addressed her drug addiction C
the root of the problems
that led to her incarceration and the loss of custody of her children.
                                   Parental
Abilities and Available Programs
The evidence
shows that before her incarceration, T.D. engaged in conduct that demonstrated
a lack of fundamental parenting abilities.  In evaluating parental
abilities, however, the factfinder must consider not only the skills lacking at
the time of CPS=s intervention but also any skills acquired in the
interim.  A parent=s material improvement in the areas
identified as deficient is some indication of the prospects for success in the
future. Consequently, a just evaluation of T.D.=s parental abilities cannot be based
solely on what transpired before September of 1999, but also must include a
fair consideration of what happened in the nearly three years since CPS
intervened.  
After
she was released from prison, T.D. took many constructive steps to acquire the
parenting skills she desperately needed to protect her children and provide
them with a healthy, safe, and stable environment.  The first step in this process was her
acknowledgment that she was ill-equipped and unprepared for the task and had
made many terrible mistakes in the past. 
After addressing her substance-abuse problem, T.D. turned her attention
to  the deficiencies in her parenting
abilities.  She met, and in some
respects, exceeded the requirements of the third service plan.  




The
record suggests T.D. has learned valuable parenting skills and life lessons
which she is eager to put into practice. 
She  received a certificate for
completing a parenting course that taught how to identify the cause of past
parental failure and how to implement various parenting techniques.  When asked whether she was concerned that the
cycle of neglect and violence she had experienced as a child was being
continued in her children, T.D. was transparent in her response, candidly
explaining that there can be no guarantees, but expressing a firm commitment to
utilize her newly acquired knowledge if given the opportunity.  She stated:
I can say,
for one, that I know that I was given an opportunity to learn things that my
mother never was.  I kind of used this
intervention to better myself. I can=t
honestly guarantee that it won=t be a repeated cycle, but I can do my best to
not.  I know that the key to making
mistakes is to learn from it and to not make the same mistakes over and
over.  I know that I=ve never wished any of what=s happened to happen to my kids because I=ve always wanted to do it differently than my mother
raised me; and in turn, I [did] the same trying not to, but now that I have
better knowledge of how to do it correctly and how not to do it, I feel that
given a chance toChow do I sayCuse that
knowledge, that I could only do better and better by learning from what I=ve already learned and keep learning.
 
T.D. also expressed her
desire to continue receiving services Aif allowed.@ 
The majority belittles T.D.=s recognition that additional
services would be helpful, stating, inaccurately, that T.D. Acomplains the agency should have
spent more time and money teaching her how to be a better parent.@ 
T.D.=s yearning to further develop her
parental skills beyond the service plan=s requirements should be applauded,
not condemned.  If anything, T.D.=s desire for additional help evinces
a determination to further her progress. 
Though the majority questions the efficacy of parenting courses to
achieve this end, classroom instruction and practical guidance on effective and
appropriate parenting strategies can be very useful to someone like T.D., who
had little opportunity to observe or acquire basic parenting skills from her
own family experience.  
T.D.=s parenting classes and counseling
totaled at least 96 hours of instruction. 
She attended three times a week, four hours a day, for a five or six
month period.  She completed the programs
successfully one month before the target completion date.  T.D. received her completion certificates for
the courses and counseling and even continued to see counselors from time to
time on her own, after she finished the course work.  The evidence shows CPS can and will continue
to provide additional services and instruction to a parent even after a failed
effort to terminate parental rights. 




The
majority also states that once CPS decided to seek termination of T.D.=s parental rights, Ait is not clear why the agency should
have poured greater resources into bringing about the opposite result.@ 
The answer lies in the longstanding public policy in favor of
maintaining the natural parent-child relationship.  See Wiley, 543 S.W.2d at
352.  If CPS ignores this fundamental
policy and does not adequately consider reunification or other viable
alternatives to termination, this fact can be considered in evaluating the
factual sufficiency of the evidence.  See
Horvatich, 78 S.W.3d at 602.
Moreover,
common sense suggests that after investing so much time, money, and resources
to effect change in behavior through therapy, counseling, and education, CPS
would want to measure the results of its efforts.  In this case, CPS dutifully prescribed the
requisite services, but showed little interest in the fruits of its labor, as
exemplified by the CPS Caseworker=s total lack of contact with T.D. for
more than a year before trial, her failure to visit  T.D.=s home, and her failure to assess
change and check for improvement after T.D.=s completion of extensive
services.  In short, CPS had no interest
in the Ahere and now,@ focusing instead on T.D.=s pre-September 1999 conduct.  
What is not clear is why the CPS
Caseworker did not conduct any follow up to assess T.D.=s progress before recommending
termination of her parental rights. 
Though she testified that CPS never reconsidered its August 2000
decision to seek termination, the CPS Caseworker offered no explanation for the
apparent lack of interest in T.D.=s progress.  Why counsel neglectful or abusive parents
about the causes of parental failure if not to effect changes in their
behavior?  Why offer parent training and
instruction if not to help them develop the skills to successfully parent their
children?  And why do any of it if there
is no follow-up to check for progress?
Plans for the Children and Stability
of the Home




In describing her future plans for the children, T.D.
explained that she planned to take care of them Ain a way that [she] couldn=t before,@ using the knowledge and skills she
has gained from her educational courses, counseling, and therapy.  T.D. pointed out that she had the means to
provide for her children, noting that she had a place to live[8],
food to eat, a job, and a car and could take care of her daughters.  T.D. also testified about her plans for child
care while she is working, explaining that she planned to utilize services her
current employer provides to assist employees in locating day care for
children. 
T.D. has
been paying child support as well as health insurance costs for herself and her
children since she started her current job at a construction company.  At the time of trial, she was working seven
twelve-hour shifts each week.  She looked
forward to starting a two-year assignment with her company in Rosenberg.  Transferring to this location would put her
in closer proximity to a cousin who is a homemaker and mother and who could
help T.D. with the girls.  Though some
of  her immediate family members have
criminal records, T.D. pointed out that she has many family members without
criminal records who could help her with child care and serve as a family
support system. 
Though
T.D. failed to provide a stable home life for her daughters in the past, the
material changes in her home, habits, lifestyle, finances, and employment
status strongly suggest that she would be able to provide far more stability in
the future.  The trial judge noted on the
record that T.D. already had achieved some of the stability necessary to parent
her children.
Compliance
with Service Plans




A parent=s compliance with service plans can
be useful in determining the children=s best interest.  See In re W.C., 98 S.W.3d at 765.  Although
T.D. did not comply with the first service plan, after she was released from
prison, she demonstrated a marked turnaround from her initial noncompliance by
taking advantage of several programs, services, and resources that had been
unavailable to her during her incarceration. 
At the time of trial, she demonstrated nearly complete compliance with
CPS service plans. 
Although T.D.=s
compliance with the CPS service plans does not insulate her from a finding that
termination of her parental rights is in the children=s
best interest, it is a factor that takes on added significance when coupled
with material change.  It is hardly
debatable that T.D. effected material change in many aspects of her life in the
nearly three-year period at issue here.  
The CPS
Caseworker=s Recommendation
Despite
the lack of a home study and notwithstanding her lengthy lack of contact with
T.D. prior to trial, the CPS Caseworker testified she believed termination was
in the children=s best interest.  The
reason the CPS Caseworker gave for her recommendation was that the children
were secure, thriving in foster care, being nurtured, and doing well.  This best-interest conclusion bespeaks a
fundamental misunderstanding of the best-interest standard for termination of
parental rights.
The
best-interest standard does not permit termination of parental rights merely
because a child might be better off living elsewhere.  See In re D.M., 58 S.W.3d 801, 814
(Tex. App.CFort Worth 2001, no pet.)  Nor should termination be used as a means of
re-allocating children to better and more prosperous parents.  Id. 
Though the children have had a successful experience in their
current (third) foster home, this should not overshadow the principal goal of
reunification of a natural parent with her children, particularly when the
parent has completed the services CPS prescribed and taken constructive steps
to remedy the deficiencies that led to CPS intervention.
The
Guardian Ad Litem=s Recommendation




At
trial, the Guardian Ad Litem testified that termination of T.D.=s parental rights would not be in her
daughters= best interest. Synthesizing this
assessment with the CPS Caseworker=s must begin with recognition that
any assessment is only as strong as the investigation that supports it.  Because the CPS Caseworker and the Guardian
Ad Litem conducted very different levels of investigation, they had very
different knowledge of relevant events occurring over the long period preceding
trial.  This may explain why their
assessments and recommendations stood in sharp contrast.
By her
own admission, the CPS Caseworker conducted no investigation of T.D.=s current situation, and so had no
knowledge of the Ahere and now.@  The Guardian Ad Litem
undertook a much more comprehensive factual analysis before making his
recommendation.  Rather than focus
exclusively on T.D.=s conduct that led to CPS intervention, the Guardian Ad Litem
took a broader view and based his evaluation on T.D.=s behavior both before and after
those events.  In doing so, he concluded
termination of T.D.=s parental rights was not in the children=s best interest.  
The
Guardian Ad Litem expressed his concerns not only that CPS had failed to
conduct a home study but also about the way CPS had conducted the visitation
sessions between T.D. and her children. 
He testified that T.D. had not been given a Afair shot.@ 
Though the Guardian Ad Litem did not believe T.D.=s parental rights should be
terminated, he recommended that the children remain in their current foster
home for the time being. 
The
Trial Judge=s Concerns and Judgment Notwithstanding the Verdict




The
trial judge also disagreed with the CPS Caseworker=s conclusion that termination was in
the best interest of the children.  In
announcing his decision to disregard the jury=s best-interest finding, the trial
judge showed he, too, was troubled by the lack of evidence as to the children=s present and future best
interest.  He noted that CPS decided to
terminate regardless of T.D.=s completion of service plans, and that after her release
from prison, T.D. only exemplified perseverance.  The trial court also noted T.D. had completed
drug therapy, counseling, and parenting classes, and achieved some of the
stability called for in the service plans.[9]  For these reasons, the trial judge decided to
disregard the jury=s best-interest finding. 
He appointed CPS as the permanent managing conservator so CPS could
continue to help T.D. and the children until T.D. is ready to have custody. 
                                      The
Applicable Standard of Review




Ordinarily,
courts must give substantial deference to the jury=s findings of fact.  However, in some circumstances the United
States Constitution requires that courts apply an independent, de novo standard
of review.  Courts apply this de novo
standard of review to fact findings regarding the constitutionally mandated
requirements that actual malice be proven by clear and convincing evidence in
certain defamation cases and that punitive-damage awards satisfy federal due
process requirements.  See Cooper
Indus., Inc. v. Leatherman Tool Group, Inc., 532 U.S. 424, 436, 121 S. Ct.
1678, 1685, 149 L. Ed. 2d 674 (2001) (punitive damages); Bose Corp. v.
Consumers Union of U.S., Inc., 466 U.S. 485, 510B511, 104 S. Ct. 1949, 1964B65, 80 L. Ed. 2d 502 (1984) (actual
malice).  Neither the United States
Supreme Court nor the Texas Supreme Court has addressed whether appellate
courts should review de novo the constitutional requirement that termination of
parental rights be proven by clear and convincing evidence, but some state
courts have so held.  See Santosky v.
Kramer, 455 U.S. 745, 769B70, 102 S. Ct. 1388, 1402B03, 71 L. Ed. 2d 599 (1982) (holding
federal due process requires the State to prove allegations in
parental-termination cases by at least clear-and-convincing evidence but not
addressing the standard of appellate review); Thompson v. Thompson, 714
P.2d 62, 64B65 (Id. Ct. App. 1986) (discussing conflict
among state courts as to whether de novo review is required and holding it is
not); In re S.B.C., 64 P.3d 1080, 1081B83 (Ok. 2002) (holding that federal
constitution requires de novo review of jury=s fact findings in
parental-termination cases); In re C.H., 89 S.W.3d at 29 (Hect, J.,
concurring) (noting that federal constitution may require de novo review in
parental-termination cases but that court did not need to reach that issue
because it did not affect the outcome in that case).  T.D. has not asserted that the United States
Constitution requires a de novo standard of review, and this court is bound to
apply the standard of review announced in In re C.H.  
Nonetheless,
appellate courts have a responsibility to ensure that parents and children
receive fair, consistent, and expeditious appellate review in
parental-termination cases.  See In re
J.F.C., 96 S.W.3d 256, 298 (Tex. 2002) (Hankinson, J., dissenting).  The current state of the law makes it
difficult for courts to adequately discharge this responsibility.  At present, in Texas parental-termination
cases there is uncertainty as to whether the federal constitution requires a de
novo standard of appellate review. 
Furthermore, the common-law standards of review recently announced by
the Texas Supreme Court for reviewing the sufficiency of the evidence blur the
distinction between legal and factual sufficiency.  See In re J.R.K., C S.W.3dC, C, No. 05-01-01426-CV, 2003 WL
21019219, at *2 (Tex. App.CDallas, May 7, 2003, no pet. h.) (noting that the standards
of review for legal and factual sufficiency in parental-termination cases are Aessentially the same@). 
This point is keenly apparent in the Texas Supreme Court=s explanation of the fragile
distinction between these two standards of review:
The distinction between legal and factual sufficiency when the burden
of proof is clear and convincing evidence may be a fine one in some cases, but
there is a distinction in how the evidence is reviewed.  In a legal sufficiency review, a court should
look at all the evidence in the light most favorable to the finding to
determine whether a reasonable trier of fact could have formed a firm belief or
conviction that its finding was true.  To
give appropriate deference to the factfinder=s
conclusions and the role of a court conducting a legal sufficiency review,
looking at the evidence in the light most favorable to the judgment means that
a reviewing court must assume that the factfinder resolved disputed facts in
favor of its finding if a reasonable factfinder could do so.  A corollary to this requirement is that a
court should disregard all evidence that a reasonable factfinder could have
disbelieved or found to have been incredible. 
This does not mean that a court must disregard all evidence that does
not support the finding.  Disregarding
undisputed facts that do not support the finding could skew the analysis of
whether there is clear and convincing evidence.
 




If, after conducting its legal sufficiency review of the record
evidence, a court determines that no reasonable factfinder could form a firm
belief or conviction that the matter that must be proven is true, then that
court must conclude that the evidence is legally insufficient. . .  
 
In a factual sufficiency review, as we explained in In re C.H.,
a court of appeals must give due consideration to evidence that the factfinder
could reasonably have found to be clear and convincing.  We also explained in that opinion that the
inquiry must be Awhether the evidence is such that a factfinder could
reasonably form a firm belief or conviction about the truth of the State's
allegations.@  A court of
appeals should consider whether disputed evidence is such that a reasonable
factfinder could not have resolved that disputed evidence in favor of its
finding.  If, in light of the entire
record, the disputed evidence that a reasonable factfinder could not have
credited in favor of the finding is so significant that a factfinder could not
reasonably have formed a firm belief or conviction, then the evidence is
factually insufficient.     
 
In re J.F.C., 96 S.W.3d at 267 (footnotes
omitted).  Although some may question
whether the standard of review in In re C.H. sufficiently protects the
fundamental parental rights at issue in these termination cases, we must apply
this standard in determining T.D.=s cross-issue.  
Assessing Factual Sufficiency




In
determining whether factually sufficient evidence supports the jury=s verdict, we must consider all of
the evidence in the case, evidence regarding both T.D.=s pre-September 1999 conduct and her
subsequent reformation, giving due consideration to her current situation.  See In re C.H., 89 S.W.3d at 28;
Maritime Overseas Corp. v. Ellis, 971 S.W.2d 402, 406B07 (Tex. 1998).  The evidence of the latter militates against
finding that termination is in the children=s best interest.  See Hendricks v. Curry, 401 S.W.2d
796, 800 (Tex. 1966) (stating that termination of parental rights should not be
based solely on conditions that existed in the distant past but no longer
exist); In re R.R.F., 846 S.W.2d 65, 68B69 (Tex. App.CCorpus Christi 1992, writ denied)
(stating same principle as Hendricks and holding that conduct five years
before trial was too remote to support termination, where there was no proof
that this conduct created a present or future threat to the children); Wetzel
v. Wetzel, 715 S.W.2d 387, 389B91 (Tex. App.CDallas 1986, no writ) (holding that,
in termination suit, acts done in the distant past, in this case approximately
three to four years before trial, are insufficient to support termination
unless the evidence proves a present or future danger to the child); Johnson
v. Jefferson County Child Welfare Unit, 557 S.W.2d 569, 571 (Tex. Civ. App.CBeaumont 1977, no writ) (holding that
Adistant past@ rule of Hendricks applied to
conduct three years before trial). 
Unquestionably, T.D.=s pre-incarceration conduct put any opportunity for
reunification with her children at serious risk, but her post-incarceration
conduct was shown to be dramatically different. 
She is no longer a Adrug-addicted mother@ who sells cocaine for a living; she
is drug-free.  She is no longer
incarcerated and she has successfully completed parole.  She is no longer unemployed, but is working a
steady job and providing financial support and health benefits for her
children.  She has rid herself of
destructive relationships,  completed
parenting courses, benefitted from a twelve-step recovery program, attended
counseling, and continues with therapy.  She
has effected material changes in her life and circumstances.
To sustain the
jury=s
finding, this court must conclude that notwithstanding all of T.D.=s
reformative measures, a rational factfinder could form a firm conviction or
belief that termination of her parental rights 
was nonetheless in her children=s best interest.  See
in Re C. H., 89 S.W.3d at 28.  The
Guardian Ad Litem could not do so. 
Neither could the trial judge. Given the strength of the evidence of
T.D.=s
turnaround and reformation, their conclusion that termination of T.D.=s
parental rights was not in her children=s best interest is understandable.  That does not mean, however, that a rational
jury hearing the same evidence could not reach the opposite conclusion.




The jury heard the evidence of T.D.=s
conduct that led to CPS intervention as well as the evidence of her turnaround
and reformation.  Under current law, an
appellate court cannot reweigh the evidence on appeal, nor can it substitute
its judgment of the children=s best interest for the considered judgment of the jury that
decided the matter.  The totality of the
evidence is such that a reasonable factfinder could form a firm conviction or
belief that termination of T.D.=s parental rights is in the children=s
best interest notwithstanding her turnaround and signs of sustained
reformation.  Thus, under the applicable
standard of review, the evidence is factually sufficient to support the jury=s
best-interest finding.
 
 
 
/s/        Kem
Thompson Frost
Justice
 
Judgment rendered and Majority and
Concurring Opinions filed May 29, 2003.
Panel
consists of Chief Justice Brister and Justices Hudson and Frost.  (Brister, C.J., majority.)
 
 
 
 




[1]  T.D.=s
two daughters have different fathers, and T.D. was never married to either
man.  The
fathers= parental rights were terminated in the trial court
and are not relevant to this appeal.


[2]  CPS
initially tried to place the girls with T.D.=s
family members. CPS could not place the
children with T.D.=s mother because she fell ill in September of 1999,
and died in November of 1999.  From early
2000, until a few months before T.D.=s
release from prison in August of 2000, CPS tried to place the children with
T.D.=s aunt. 
Placement with the aunt fell through when the aunt became reluctant to
take the girls into her home.  CPS was
also concerned because the aunt=s boyfriend was a felon.  


[3]  The first
foster mother testified B.L.D. sexually acted out several times while in her
care.  Nothing in the record indicates
T.D. caused this behavior.  The trial
court excluded testimony that this acting out is why the children were moved to
a second foster home.


[4]  CPS
had one year from the date it filed its first petition to decide whether to
reunite the family or pursue other plans for the children.  A one-time extension for six additional
months was available with court approval. 
See Tex. Fam. Code '
263.401(b).  


[5]  At the time of
trial, the Guardian Ad Litem had been practicing law for nearly ten years, with
sixty percent of his practice concentrated in family law.   The Guardian Ad
Litem was appointed under section 107.001 of the Texas Family Code to represent
the best interest of the children and provide the court with impartial
recommendations. See Tex. Fam.
Code ' 107.001.


[6]  Only the
children=s former caseworker, who worked on the case until the
children were removed from their mother, and the assigned conservatorship
worker, whose work on the case had ended ten months before trial, testified
about the condition of the children.  Horvatich
v. Tex. Dep=t of Protective and Regulatory Servs., 78 S.W.3d 594, 599 (Tex. App.CAustin 2002, no pet.). There was no testimony on the
children=s condition for at least the ten months preceding
trial or on whether they were being considered for adoption.  Id. 


[7]  The mother had
completed a psychological evaluation, parenting and employment classes, a
family-strengthening program, visits, individual counseling, and drug and
alcohol assessments.  Id. at
603.  The record also contained evidence
of her negative drug-test results.  Id.  Child-support payments were the sole
requirement with which she failed to comply. 
Id.  


[8]  T.D. stated
that with more time, she could obtain better housing.  At the time of trial, T.D. lived in a trailer
home, which she leased for $125 per week. 
Though she lived there alone, it could sleep five people.  She planned to look for a bigger place, but
explained that, because she did not currently have custody of her children,
there was no need for a larger home at that time.  


[9]  In addition,
the trial judge made two observations about the Guardian Ad Litem=s testimony. 
First, T.D. was not given a fair opportunity to complete the services
CPS required under the reunification plan. 
Second, the Guardian Ad Litem did not believe termination of T.D.=s parental rights would serve the children=s best interest.